DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                       Remark
The preliminary amendment filed on June 01, 2022 have been noted, Claims 1-11, 13-16, 18-21 have been amended. Claim 17 has been canceled. 
Claims 1-16 and 18-21 are pending and considered. 
Claim Objections
Claims 9 and 20  are objected to because of the following informalities:  please spell out the complete name for EMCV, IRES, FMDV in claims 9 and CRISPR , Cas9 or Cpf1 cited in claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 recites the limitation "(a) and (b) " in claim 1 or .  There is insufficient antecedent basis for this limitation in the claim. In the instant case, the claim 1 has component (ii) for a  cap gene and (iii) a reg  gene rather than (a) or (b) or (c) for reg. 
The term “derived”  or “derivatives  ” in claim s 6-9, is a relative term which renders the claim indefinite. The term “derived or derivatives” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend claims in order to overcome the rejection.
Claim 9 indefinite because it recites an improper Markush group.  The applicant is referred to MPEP 2173.05(h) and advised to reformat the claim to read “wherein R is a material selected from the group consisting of A, B, C and D” or “wherein R is A, B, C or D”. In the instant case, the claim is cited with more than one option such as Picornavirus IRES (Encephalomyocarditis virus, EMCV IRES) or an Aphthovirus IRES (Foot-and-mouth disease virus, FMDV IRES), or a derivative thereof. It is unclear and confusing which ono is entitled for the in that the markush claim should be cited clearly there is only one alteration is intended. Therefore, the metes and bounds of the claimed subject matter is not vague and defined. 
Claim 12 is also indefinite for the same notion as stated above, because it recites an improper Markush group.  The applicant is referred to MPEP 2173.05(h) and advised to reformat the claim to read “wherein R is a material selected from the group consisting of A, B, C and D” or “wherein R is A, B, C or D”. In the instant case, the claim is cited with more than one option such as one or both of: “(b) an AAV Transfer Plasmid comprising a transgene flanked by ITRs; (c) a Helper Plasmid comprising one or more genes selected from E1A, E1 B, E2a, E4 and VA.” It is unclear and confusing which ono is entitled for the in that the markush claim should be cited clearly there is only one alteration is intended. Therefore, the metes and bounds of the claimed subject matter is not vague and defined. 
Claim 14 is also indefinite for the same notion as stated above, because it recites an improper Markush group.  The applicant is referred to MPEP 2173.05(h) and advised to reformat the claim to read “wherein R is a material selected from the group consisting of A, B, C and D” or “wherein R is A, B, C or D”. In the instant case, the claim is cited with more than one option such as “together with one or both of the following: (b) an AAV Transfer Plasmid comprising a transgene flanked by ITRs; (c) a mammalian host cell comprising one or more viral genes selected from E1A, E1 B, E2a, E4 and VA expressible from 
Claim  21 is also indefinite for the same notion as stated above, because it recites an improper Markush group.  The applicant is referred to MPEP 2173.05(h) and advised to reformat the claim to read “wherein R is a material selected from the group 
consisting of A, B, C and D” or “wherein R is A, B, C or D”. In the instant case, the claim is cited with more than one option such as “ the transgene encodes a CRISPR enzyme or Cas9 or Cpf1, or a derivative thereof or a CRISPR sgRNA.”  It is unclear and confusing which ono is entitled for the in that the markush claim should be cited clearly there is only one alteration is intended. Therefore, the metes and bounds of the claimed subject matter is not vague and defined. 
MPEP 21703.05 (h) cites: “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and  15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of E2a is cited in claim 12 or 14, but claims 13 and 15, which depends on claim 12 or 14 cites the E2A is not contained.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  6 of copending Application No. 17,427,551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims comprise an overlapping scope of the claimed invention. The reference claim is also directed to a nucleic acid molecule comprising: (i) a promoter comprising one or more cumate operator (CuO) sites, (ii) a cap gene, and rep both link to a promoter and IRES further linked to the Rep. The rejected claim does not contain the one or more cumate operator (CuO) sites in the promoter. Therefore, the reference claim is considered to be a species of the rejected generic claim. They are considered to be distinct each from other but the species claim meet all limitation of the generic claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14, 16 and 18-19, 21 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No.10,858,631B2 or US Patent Application publication No. 2018/0327722A1 to Vink et al. 
Prior to the current Application was filed, Vink et al. (based on the earlier foreign priority filing day),  teach at paragraph 38  that according to one aspect of the invention, there is provided a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kilobases (kb) of DNA, characterized in that said nucleic acid vector comprises nucleic acid sequences encoding: Adeno-associated virus (AAV) rep/cap gene; and helper virus genes.  Paragraph 39 teach that The nucleic acid sequences encoding the AAV rep/cap gene and each of the helper virus genes are arranged as individual expression cassettes within the nucleic acid vector. (paragraph 40 teaches that the Current methods for generating AAV vectors involve transient transfection of the viral genes into a host cell. One solution would be to engineer a packaging cell line that stably incorporates the AAV packaging genes to avoid the problems associated with transient transfection. The Paragraph 43 teach that the DNA genome of the AAV vector particle is usually included on the “transfer plasmid” used in transient transfection methods. The transfer plasmid generally contains a promoter (such as CMV) operably linked to the transgene (and optionally a polyadenylation [polyA] signal), between the two AAV ITRs. Therefore, reference to the “DNA genome of the AAV vector particle” as used herein refers to a nucleic acid sequence (usually encoding the transgene of interest) flanked by AAV ITRs. Thus, in one embodiment, the DNA genome of the AAV vector particle comprises one or more transgenes encoded between two AAV ITRs.
Regarding the nucleic acid expression construct, the cited reference teaches that it can be any kind of plasmid vectors alone or in combination. For example, a general figure of an exemplary nucleic acid vector of the invention. The figure shows a bacterial artificial chromosome (BAC) construct containing the AAV viral genes (rep/cap) and helper virus genes (E2A, E4 and VA from Adenovirus 2 [Ad2]) separated by insulators (cHS4). The construct also contains an antibiotic resistance marker (ZeoR) and a translation initiation site (IRES). (See Fig. 1). To this context, the rep/rag gene is in the order from 5’ to 3’ and operably  linked to at least one promoter as well as initiation site IRES. Therefore, the limitation cited in claim 1, i.e. the  reg gene operably associated to IRES is met.  
Furthermore, it teaches that an exemplary nucleic acid vector of the invention as shown in figure as a linear bacterial artificial chromosome (BAC) nucleic acid construct containing the AAV viral genes (rep/cap), helper virus genes (E2A, E4 and VA from Adenovirus 2 [Ad2]), rep shRNA, E1A shRNA and ITR flanked transgene, all separated from each other by insulators (cHS4). The construct also contains an antibiotic resistance marker (ZeoR) and a translation initiation site IRES. To this context, the rep/rag gene is in the order from 5’ to 3’ and operably  linked to at least one promoter as well as initiation site IRES and the reg gene operably associated to IRES,  is also met.  (Fig. 2). Moreover, such construct is presented as a plasmid , as a target mRNA molecule, (See methods and more in Figs. BAC8a-GFP, Bac9a-GFP), transfected into a vector producing host cell. Therefore, the limitation cited in claims 1 and 19-21 is met. 
In particular, they teaches at the section of Aden-associated virus, that (paragraphs 59-61) Adeno-associated viruses (AAV) is part of the genus Dependoparvovirus, which belongs to the family Parvoviridae. AAV is a small, non-enveloped, icosahedral virus with single-stranded DNA (ssDNA) genome of approximately 4.7 kilobases (kb) to 6 kb in length. Several serotypes have been discovered, with AAV serotype 2 (AAV2) as the most extensively examined serotype so far. (61) The AAV genome consists of two open reading frames, rep and cap, flanked by two 145 base inverted terminal repeats (ITRs). These ITRs base pair to allow for synthesis of the complementary DNA strand. The rep and cap genes (which may also be collectively referred to as the rep/cap gene) are translated to produce multiple distinct proteins: the rep gene encodes the proteins Rep78, Rep68, Rep52, Rep40 which are required for the AAV life cycle; the cap gene encodes VP1, VP2, VP3 which are the capsid proteins. When constructing an AAV transfer plasmid, the transgene is placed between the two ITRs, and rep and cap are supplied in trans. This is to ensure that the AAV produced by the host cell is replication defective. 
Still further at paragraph 62, the AAV rep coding sequences encode at least those replication proteins that are necessary for viral genome replication and packaging into new virions. The rep gene will generally encode at least one large rep protein (i.e. Rep78/68) and one small rep protein (i.e. Rep52/40), however in the embodiments described herein, the rep gene does not need to encode all of the AAV rep proteins. Therefore, in one embodiment, the rep proteins comprise the Rep78 protein and the Rep52 and/or Rep40 proteins. In an alternative embodiment, the rep proteins comprise the Rep68 and the Rep52 and/or Rep40 proteins. In a further embodiment, the rep proteins comprise the Rep68 and Rep52 proteins, Rep68 and Rep40 proteins, Rep78 and Rep52 proteins, or Rep78 and Rep40 proteins. In a yet further embodiment, the rep proteins comprise the Rep78, Rep68, Rep52 and Rep40 proteins. 
Regarding the IRES element, the cited reference teaches at paragraph 134 that “ In one embodiment, the nucleic acid vector additionally comprises an internal ribosome entry site (IRES). An IRES allows for translation initiation in an end-independent manner. An IRES is a structured RNA element that is usually found in the 5′-untranslated region (UTR) of viruses downstream of the 5′-cap (which is required for the assembly of the initiation complex). The IRES is recognized by translation initiation factors, and allows for cap-independent translation. In a further embodiment, the IRES is derived from the Encephalomyocarditis virus (EMCV) genome (for example, see Genome Accession No. KF836387.1, base pairs 151 to 724).
As described all together above, the limitations of claims 1-12, 16, 18-19 and 21  met. Claims 1-12, 16, 18-19 and 21 are anticipated by the cited reference.
However, the cited reference does not teach a it comprising all the nucleic acid molecule constructs regardless as a AVV transfer plasmid or helper plasmid or an DAN expression vector comprising one or more elements cited above. 
However, it would have been obvious for any person with an ordinarily skilled in the art to be motivated for packing all the necessary nucleic acid molecule construct regardless as a AVV transfer plasmid or helper plasmid or an DAN expression vector comprising all necessary elements described above, and a host cell described above into a kit for the most convenient utilization at work with reasonable expectation of success absence any unexpected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648